Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 08 September 2021.  Claims 1-8 and 11-15 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-8 and 11-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Golconda (“Steering Control for a Skid-Steered Autonomous Ground Vehicle at Varying Speed”) teaches a steering controller for a skid steered vehicle. The controller navigated the vehicle at varying speeds while ensuring its safety, minimizing oscillations and minimizing overshoots. The controller was developed by augmenting the classic PID controller commonly found in industrial control systems. The classic PID controller was augmented by introducing two filters. These were the safety filter and prediction filter. These filters override the commands generated by the PID controller. The prediction filter compensates for dead time in the control system. It predicts when the vehicle is expected to complete a turn and overrides the commands of the PID controller and tells the steering control to stop turning. The safety filter overrides both the PID controller and the prediction filter when it deems that the rate of turn is detrimental to the vehicle's safety.
Further, Potter et al. (US 2013/0261897) teaches a method of controlling steering of a vehicle. The method includes identifying a reduced-order vehicle model, the 
In regards to independent claim 1, Golconda and Potter et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
one or more computing devices configured to – 

generate a control signal for controlling operation of at least some of the plurality of ground engaging elements to cause the machine to move in a forward direction and to turn the machine, the control signal being generated according to a control algorithm incorporating tuning parameters, and 

automatically determine the tuning parameters in real time during operation of the machine such that the control algorithm is always optimized for a current speed of the machine, wherein the tuning parameters are found using the machine's current speed, a natural frequency value (ω0) and a damping value (ζ), 

wherein the natural frequency value (ω0) determines reactiveness of the machine as it responds to navigational errors, 

wherein the damping value (ζ) determines overshoot of the machine as it responds to navigational errors, 

wherein the natural frequency value (ω0) and the damping value (ζ) are determined specifically for the characteristics of the autonomous skid-steer machine and using one or more sensitivity functions, the one or more sensitivity functions including – 

a first sensitivity function (Syp) corresponding to a relationship between an output of the system y(t) and disturbances in the system p(t), 

a second sensitivity function (Sup) corresponding to a relationship between a steering input u(t) and the disturbances in the system p(t), 

a third sensitivity function (Syb) corresponding to a relationship between an output of the system y(t) and system noise b(t), and 

a fourth sensitivity function (Syv) corresponding to a relationship between the output of the system y(t) and disturbances on a plant input v(t)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667